

EXHIBIT 10.49


REGIONS FINANCIAL CORPORATION
POST 2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(RESTATED AS OF JANUARY 1, 2014)




Regions Financial Corporation, successor to AmSouth Bancorporation, with its
principal offices located at Birmingham, Alabama (“Sponsor” or “Corporation”),
is currently the sponsor of the Regions Financial Corporation Post 2006
Supplemental Executive Retirement Plan (“Supplemental Plan”).


The purpose of the Supplemental Plan is to provide a supplemental retirement
benefit program that provides benefits in excess of the limitations on benefits
under the Retirement Plan imposed by Section 415 (“Section 415”) and
Section 401(a)(17) (“Section 401(a)(17)”) of the Internal Revenue Code of 1986,
as amended from time to time (the “Code”), to a select group of management or
highly compensated employees whose benefits under the Retirement Plan may be
limited by Section 415 and/or Section 401(a)(17).


Effective November 1, 2006, the Supplemental Plan was amended to freeze
participation by new Participants and rehired employees and to address the
calculation of benefits of those Participants who transfer employment to Morgan
Keegan in connection with the merger of AmSouth Bancorporation into the Sponsor.


Effective January 1, 2008, the Supplemental Plan was amended to reflect the
actuarial assumptions used to determine benefits under the optional forms of
benefit.


On December 31, 2008, the Supplemental Plan was amended to comply with Code
Section 409A and the regulations thereunder.


Effective January 1, 2010, the Supplemental Plan was amended and restated.
Except as otherwise provided herein with respect to Pre-December 1, 2008
Terminated Participants, the terms and conditions of the amended and restated
Supplemental Plan shall apply to each Participant who is employed by the Sponsor
or an Electing Employer on December 1, 2008, or who becomes a Participant after
December 1, 2008. Except as otherwise provided herein with respect to
Pre-December 1, 2008 Terminated Participants, the terms and conditions of this
Supplemental Plan as in effect prior to December 31, 2008, as amended, shall
continue to govern the benefits payable to Participants and beneficiaries of
Participants who terminated employment with the Sponsor or an Electing Employer
prior to December 1, 2008.


Effective January 1, 2014, the Supplemental Plan was restated in its entirely to
incorporate Amendment Number One through Amendment Number Three into the plan
document to improve the readability of the Plan.

Exhibit 10.49 - Page 1

--------------------------------------------------------------------------------







ARTICLE I
TITLE; DEFINITIONS


Section 1.01. The term “Accrued Benefit” as of any date shall mean the amount of
benefits which the Participant has earned as of the date of the calculation.


Section 1.02. The term “Actuarial Equivalent” shall be calculated as set forth
on Appendix A hereto.


Section 1.03. The Term “Applicable Law” shall mean the laws, statutes, rules,
regulations, treaties, directives, guidelines, ordinances, codes, administrative
or judicial precedents or authorities and orders of any Governmental Authority,
as well as the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, decisions, judgments,
directed duties, requests, licenses, authorizations, decrees and permits of, and
agreements with any Governmental Authority, to which the Corporation or a
Participant is a party or by which it is bound, in each case whether or not
having the force of law, and all orders, decisions, judgments and decrees of all
courts or arbitrators in proceedings or actions to which the Corporation or a
Participant is a party or by which it is bound.


Section 1.04. The term “Average Monthly Earnings” shall mean, for a Participant
who retires or terminates on or after January 1, 2004, the result obtained by
dividing the Participant’s Monthly Earnings paid by an Electing Employer during
the three (3) highest consecutive Complete Plan Years of earnings out of the ten
(10) Plan Years immediately preceding the Participant’s Early Retirement Date,
Normal Retirement Date, or date of calculation of Accrued Benefits, as the case
may be, by thirty-six (36). If a Participant has fewer than three (3) Complete
Plan Years of earnings after applying the Break in Service rules of Section 4.07
of the Retirement Plan, if applicable, all of his or her Complete Plan Years of
earnings (less than three (3)) will be used and the divisor will be twelve
(12) times the total number of such Complete Plan Years. A Plan Year in which a
Participant receives no Monthly Earnings is disregarded in determining
consecutive Plan Years.


Section 1.05. The term “Board” shall mean the Board of Directors of the Sponsor.


Section 1.06. The term “Cause” shall have the meaning set forth in the
employment agreement or severance agreement, as applicable and as the same may
be amended from time to time, between the Participant and the Sponsor. If a
Participant is not subject to an employment agreement or severance agreement, or
if such agreement does not contain a definition of “Cause”, then “Cause” shall
mean with respect to such Participant the occurrence of one or more of the
following:


(i)     a Participant’s willful and continued failure to substantially perform
his or her reasonably assigned duties with the Sponsor or any of its affiliates
(other than any such

Exhibit 10.49 - Page 2

--------------------------------------------------------------------------------



failure resulting from incapacity due to physical or mental illness), which
failure continues for a period of at least 30 days after a written demand for
substantial performance, signed by a duly authorized officer of the Sponsor, has
been delivered to the Participant specifying the manner in which such
Participant has failed substantially to perform;


(ii)     a Participant’s breach of fiduciary duty involving personal profit, a
Participant’s commission of a felony or a crime involving fraud or moral
turpitude, or a Participant’s material breach of any provision of an agreement
with the Sponsor;


(iii)     a Participant’s willfully engaging in illegal conduct or gross
misconduct that is materially injurious to the Sponsor;


(iv)     a Participant’s willfully impeding, endeavoring to influence, obstruct
or impede or failing to materially cooperate with an investigation authorized by
the Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal securities or state laws or any substantially
equivalent foreign statute or regulation or a governmental department or agency;
or


(v)     a Participant’s disqualification or bar by any governmental or
self-regulatory authority from carrying out the duties and responsibilities of
such Participant’s position with the Sponsor or a Participant’s loss of any
governmental or self-regulatory license that is reasonably necessary for such
Participant to perform his or her responsibilities to the Sponsor.


Notwithstanding the foregoing, no termination of a Participant’s employment
shall be for Cause until (i) there shall have been delivered to such Participant
a notice of termination, and (ii) within 15 days thereafter, such Participant
shall have been provided an opportunity to be heard in person by a review panel
appointed by the Sponsor’s Compensation Committee. For purposes of determining
whether an event constituting Cause has occurred, no act or failure to act, on a
Participant’s part, shall be considered “willful” unless it is done, or omitted
to be done, by such Participant in bad faith or without reasonable belief that
his or her action or omission was legal, proper, and in the best interests of
the Sponsor. Any act, or failure to act, based upon authority and directives
given pursuant to a resolution duly adopted by the Board or upon the
instructions of a senior officer of the Sponsor or based upon the advice of
counsel for the Sponsor shall be conclusively presumed to be done, or omitted to
be done, by a Participant in good faith and in the best interests of the
Sponsor. Notwithstanding anything set forth herein to the contrary, no failure
to perform by a Participant after a notice of termination is given by such
Participant to the Sponsor shall constitute Cause for the purposes of this
Supplemental Plan.


Section 1.07. The term “Committee” shall mean the Regions Benefits Management
Committee.


Section 1.08. The term “Compensation Committee” shall mean the Compensation
Committee of the Board.



Exhibit 10.49 - Page 3

--------------------------------------------------------------------------------



Section 1.09. The term “Complete Plan Year” shall mean a Plan Year in which a
Participant has Monthly Earnings except that the Plan Year in which a
Participant is first hired by the Sponsor (if the Participant is hired after
January 1 of such Plan Year) shall not be considered a Complete Plan Year. A
Plan Year in which the Participant’s final termination of employment with the
Sponsor occurs (if the Participant’s termination of employment is before
December 31 of such Plan Year) will only be treated as a Complete Plan Year if
such treatment results in higher Average Monthly Earnings.


Section 1.10. The term “Credited Service” shall have the same meaning as defined
in the Retirement Plan, but subject to a service cap of 35 years; provided,
however, with respect to an individual who becomes a Participant after the date
on which this Supplemental Plan was frozen, such Participant shall not be
credited with more than 5 Years of Credited Service measured from his or her
most recent date of hire.


Section 1.11. The term “Disability” shall mean that a Participant is “disabled”
within the meaning of Section 409A(a)(2)(c) of the Code.


Section 1.12. The term “Early Retirement” shall mean termination of a
Participant’s employment on or after age 55 or the Participant’s earliest
retirement age set forth in information contained in the permanent records of
the Sponsor’s Human Resources Division.


Section 1.13. The term “Electing Employer” shall mean a subsidiary or affiliate
of the Sponsor that elects to become a participating employer in this
Supplemental Plan subject to approval by the Committee.


Section 1.14. The term “Enhanced Benefit” shall mean, for an eligible
Participant, an enhanced benefit based on a targeted formula for benefit accrual
calculated as the excess, if any, of (A) less (B), where (A) is a targeted sum
of 4.0% of Average Monthly Earnings times Credited Service up to 10 years of
Credited Service, plus 1.0% of Average Monthly Earnings times each year of
Credited Service over 10 up to a combined total of 35 Years of Credited Service;
and (B) is the sum of the Participant’s (1) estimated monthly benefits payable
as a life annuity under the Retirement Plan as of the date of commencement in
the Supplemental Plan (regardless of the form of payment or commencement date
actually elected under the Retirement Plan), and (2) estimated Social Security
monthly benefit amount payable at age 65 (calculated using Social Security law
in the Participant’s year of termination of employment and assuming zero future
pay to age 65).
 
The actual targeted benefit under the Enhanced Benefit is illustrated as
follows:
 

Exhibit 10.49 - Page 4

--------------------------------------------------------------------------------



 
 
 
Years of Credited Service
 
Targeted Benefit
10
 
40%
20
 
50%
30
 
60%
35
 
65%



For Participants with a DAAB (as defined in the Retirement Plan), the targeted
formula in (A) above will equal (i) plus (ii) where: (i) represents the DAAB and
(ii) represents the targeted formula using only post-merger Credited Service.
Post-merger Credited Service is limited to 35 years minus years of Credited
Service used in determining the DAAB. In no event will this amount be less than
the amount calculated under the targeted formula in (A) above based on
post-merger Credited Service limited to 35 years. The Enhanced Benefit is a
monthly benefit payable for life on or after age 65. The Enhanced Benefit will
be reduced for early retirement prior to the participant’s Enhanced Unreduced
Retirement Age (but not for early retirement on or after the participant’s
Enhanced Unreduced Retirement Age) by the Enhanced Early Retirement Factor.


Section 1.15. The term “Enhanced Early Retirement Factor” shall be calculated as
set forth in Table 1 or Table 2 of Appendix B hereto. Determination of the
appropriate table is set forth in information maintained in the permanent
records of the Sponsor’s Human Resources Division.


Section 1.16. The term “Enhanced Unreduced Retirement Age” is the age at which
an eligible Participant’s Enhanced Benefit is unreduced for early retirement as
set forth in information contained in the permanent records of the Sponsor’s
Human Resources Division.


Section 1.17. The term “Enhanced Vesting Age” is the age at which an eligible
Participant becomes vested in his or her Enhanced Benefit as set forth in
information contained in the permanent records of the Sponsor’s Human Resources
Division.


Section 1.18. The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended, and any regulations promulgated thereunder.


Section 1.19. The term “Good Reason” shall have the meaning set forth in the
employment agreement or severance agreement, as applicable and as the same may
be amended from time to time, between the Participant and the Sponsor. If a
Participant is not subject to an employment agreement or severance agreement, or
if such agreement does not contain a definition of “Good Reason”, then “Good
Reason” shall mean the occurrence of one or more of the following after a Change
in Control:


(i)     a material reduction in a Participant’s base salary and annual bonus
opportunity, in each case, as in effect immediately before the Change in
Control; or



Exhibit 10.49 - Page 5

--------------------------------------------------------------------------------



(ii)     the Sponsor requiring a Participant to be based at any location that is
more than 50 miles from such Participant’s regular place of employment
immediately before the Change in Control.


Notwithstanding the foregoing, no termination of a Participant’s employment
shall be for Good Reason unless (i) a Change in Control occurs during the term
of the employment or severance agreement, if applicable, (ii) termination of a
Participant’s employment (or notice of a Participant’s intent to terminate
employment) occurs during the 24 month period following the Change in Control,
and (iii) a Participant gives the Sponsor written notice within 90 days of such
Participant obtaining knowledge of circumstances giving rise to Good Reason
(describing in reasonable detail the circumstances and the Good Reason event
that has occurred) and the Sponsor does not remedy these circumstances within 30
days of receipt of such notice. In addition, an event will not give rise to Good
Reason if it is made with a Participant’s express written consent.


Section 1.20. The term “Governmental Authority” shall mean the United States of
America, any state or territory thereof and any federal, state, provincial,
city, town, municipality, county or local authority, including without
limitation the Board of Governors of the Federal Reserve, the Department of
Treasury and any department, commission, board, bureau, instrumentality, agency
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


Section 1.21. The term “Minimum Lump Sum” is a minimum amount payable as a lump
sum for select executives as set forth in information contained in the permanent
records of the Sponsor’s Human Resources Division.


Section 1.22. The term “Monthly Earnings” shall mean:


(a)     Effective on and after January 1, 2009, the term “Monthly Earnings”
shall mean the sum of (i) the Participant’s regular monthly base salary prior to
the effect of elections under (A) any plan or plans maintained by the Sponsor,
an Electing Employer or any of their affiliates which are within the scope of
Sections 125, 132(f) or 401(k) of the Code and (B) any “non-qualified deferred
compensation plan” within the meaning of Section 409A of the Code, and
(ii) one-twelfth of the annual bonus earned by a Participant for the particular
Plan Year under the Sponsor’s or any Electing Employer’s annual incentive
plan(s) prior to the effect of elections under (A) and (B) above. If a
Participant retires, dies or experiences a Disability prior to the time when the
amount of the bonus for the Plan Year has been determined, Monthly Earnings for
the months in such Plan Year shall be calculated using an estimate of such bonus
determined by the Committee or Compensation Committee, as appropriate, based on
information regarding the Sponsor’s and Participant’s performance as of the date
of determination.


(b)     Prior to January 1, 2009, the term “Monthly Earnings” shall mean the sum
of (i) the Participant’s regular monthly base salary prior to the effect of
elections under any plan or plans maintained by the Sponsor, an Electing
Employer or any of their affiliates which are within the scope of Sections 125
or 401(k) of the Code and (ii) one-twelfth of the annual bonus earned by a
Participant for the particular Plan Year under the Sponsor’s or any Electing
Employer’s annual

Exhibit 10.49 - Page 6

--------------------------------------------------------------------------------



incentive plan(s) prior to the effect of elections under (i) above. If a
Participant retires, dies or experiences a Disability prior to the time when the
amount of the bonus for the Plan Year has been determined, Monthly Earnings for
the months in such Plan Year shall be calculated using an estimate of such bonus
determined by the Committee or Compensation Committee, as appropriate, based on
information regarding the Sponsor’s and Participant’s performance as of the date
of determination.


(c)     Effective for Plan Years commencing in or after 2010, but only with
respect to Participants actively employed on or after December 31, 2010, Monthly
Earnings shall include Eligible Special Pay in the year in which such Eligible
Special Pay is included in wages under Section 3121(a) of the Code (or would be,
but for any dollar limitation on wages), with one-twelfth of such amount
included for each month in such year. For purposes of this Section, Eligible
Special Pay is defined as 50% of Salary Stock (defined as stock or stock units
granted in lieu of base salary) and 50% of restricted stock compliant with the
Troubled Asset Relief Program (“TARP”) issued in lieu of bonus for the purpose
of complying with TARP restrictions.


Section 1.23. The term “Monthly Retirement Income” shall have the same meaning
as under the Retirement Plan.


Section 1.24. The term “Normal Retirement Date” shall mean the first of the
month coinciding with or next following age 65.


Section 1.25. The term “Participant” shall refer to a person who is a
participant in this Supplemental Plan, other than a Pre-December 1, 2008
Terminated Participant.


Section 1.26. The term “Plan Year” shall mean a calendar year.


Section 1.27. The term “Pre-December 1, 2008 Terminated Participant” shall mean
a participant in the Supplemental Plan as in effect prior to the January 1, 2010
amendment and restatement, who terminated employment with the Sponsor or an
Electing Employer prior to December 1, 2008.


Section 1.28. The term “Retirement Plan” shall mean the Regions Financial
Corporation Retirement Plan.


Section 1.29. The term “Retired Participant” shall mean any Participant who has
qualified for retirement and who is receiving a Monthly Retirement Income by
direction of the Plan Administrator.


Section 1.30. The term “Revised Covered Compensation” shall mean the estimated
average maximum amount of a Participant’s earnings on which the Participant’s
Social Security benefits will be based assuming that each year of the
Participant’s working career the Participant’s wages equaled the Social Security
Taxable Wage Base. Revised Covered Compensation is automatically adjusted each
year to reflect changes in the Taxable Wage Base. Such adjustments shall not
have

Exhibit 10.49 - Page 7

--------------------------------------------------------------------------------



the effect of reducing a Participant’s Accrued Benefit as of the end of the Plan
Year preceding the adjustment.


Section 1.31. The term “Supplemental Benefit” shall mean, for a Participant who
retires or terminates employment on or after January 1, 2004, the excess, if
any, of (A) less (B), where (A) is a benefit calculated in accordance with the
benefit formula under the Retirement Plan calculated without reference to any
provision of the Retirement Plan limiting the amount of benefits as provided by
Section 415 of the Code; without limiting the amount of compensation taken into
account as provided by Section 401(a)(17) of the Code; by substituting the
definitions of Monthly Earnings, Average Monthly Earnings and Credited Service
under this Supplemental Plan in place of the definition of each such term in the
Retirement Plan; and (B) is the amount of benefit accrued under the Retirement
Plan as of the date of benefit commencement under the Supplemental Plan, if any,
calculated as if the Participant elected a single life annuity commencing at age
65 regardless of the form of payment or commencement date actually elected under
the Retirement Plan.


The Supplemental Benefit is a monthly benefit payable for life on or after age
65. For early retirement prior to age 65, the Supplemental Benefit is reduced by
the Supplemental Early Retirement Factor.


Section 1.32. The term “Supplemental Early Retirement Factor” is the factor used
to reduce a participant’s Supplemental Benefit for Early Retirement. This factor
equals the factor set forth in Table 2 of Appendix B.


Section 1.33. The term “Supplemental Plan” shall mean the supplemental
retirement plan set forth below, known as the Regions Financial Corporation Post
2006 Supplemental Executive Retirement Plan.


Section 1.34. The term “TARP Requirements” shall mean the Troubled Asset Relief
Program under the Emergency Economic Stabilization Act of 2008, including the
Interim Final Rule and any other rules and regulations thereunder, as amended by
the American Recovery and Reinvestment Act of 2009.


Section 1.35. The term “Year of Service” shall have the same meaning as under
the Retirement Plan.
 
ARTICLE II
PARTICIPATION IN THE SUPPLEMENTAL PLAN


Section 2.01. Participation.


(a)     A select group of management or highly compensated employees whose
benefits under the Retirement Plan (whether payable by reason of the
Participant’s retirement, death, disability or other termination of employment)
may be limited upon and after their commencement pursuant to Section 415 and/or
Section 401(a)(17) and who are selected to participate in this Supplemental Plan
shall be Participants in the Supplemental Plan. A complete list of Participants
eligible to participate

Exhibit 10.49 - Page 8

--------------------------------------------------------------------------------



in the Supplemental Plan pursuant to this Section 2.01 is maintained in the
permanent records of the Sponsor’s Human Resources Division.


(b)     Effective November 1, 2006, this Supplemental Plan was frozen so that no
employees or rehired former employees became Participants from such date.
Notwithstanding the foregoing sentence, effective commencing January 1, 2007,
the Compensation Committee (or its delegee) is authorized to select additional
highly compensated employees of the Sponsor or an Electing Employer to be
Participants hereunder. Such additional Participants shall be entitled to
receive a Supplemental Benefit or an Enhanced Benefit, as determined by the
Compensation Committee (or its delegee) when such participation is authorized by
the Compensation Committee (or its delegee). Effective November 4, 2006,
Participants in this Supplemental Plan who transferred employment to Morgan
Keegan on or prior to December 31, 2008, in connection with the merger of
AmSouth Bancorporation into the Sponsor, shall continue to accrue benefits under
the provisions of Section 3.01(e) of the Supplemental Plan on and after the date
of the transfer to Morgan Keegan (assuming such transfer occurs on or prior to
December 31, 2008). Service with Morgan Keegan shall count for vesting purposes
under this Supplemental Plan if the transfer occurred before December 31, 2008.
If a Participant in this Supplemental Plan transfers to Morgan Keegan on or
after January 1, 2009, benefit accrual in this Supplemental Plan shall cease as
of the date of the transfer (but such Participant shall receive credit for such
services with Morgan Keegan for purposes of vesting under this Supplemental
Plan).


Section 2.02. 2008 Termination Election. An employee who was a Participant on
December 1, 2008, and who had not yet received or commenced receiving a benefit
under this Supplemental Plan as of such date, could elect, no later than
December 31, 2008, to cease accruing benefits under the Supplemental Plan and to
terminate his or her participation in the Supplemental Plan, effective
December 31, 2008, and to receive a lump sum cash payment of his or her accrued
Supplemental Benefit or Enhanced Benefit, if applicable, as soon as practicable
after January 1, 2009, but in no event later than March 15, 2009.


ARTICLE III
BENEFITS UNDER THE SUPPLEMENTAL PLAN


Section 3.01. Supplemental Benefits and Enhanced Benefits


(a)     Eligibility to Receive Supplemental Benefit and Enhanced Benefit


1.     Eligibility to Receive a Supplemental Benefit. To be eligible to receive
a Supplemental Benefit, a Participant must be designated by the Committee or the
Compensation Committee as a Participant eligible to receive a Supplemental
Benefit, as indicated in records maintained in the permanent records of the
Sponsor’s Human Resources Division (the “Records”), and in addition, must
satisfy either (i) or (ii), as indicated in such Records: (i) have attained age
55, or have at least 5 Years of Service; or (ii) have attained age 62, or have
attained age 55 and have at least 10 Years of Service measured from his or her
most recent date of hire.



Exhibit 10.49 - Page 9

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Participant shall be eligible to receive a
Supplemental Benefit (regardless of the Participant’s age or Years of Service)
in the following situations:


(i)    In the event of a Participant’s termination of employment under his or
her Change in Control Agreement due to a Change in Control;


(ii)    In the event the Participant dies or experiences a Disability; or


(iii)    In the event of the Participant’s involuntary termination of employment
without Cause.


2.     Eligibility to Receive Enhanced Benefit. Except as provided herein, to be
eligible to receive an Enhanced Benefit, a Participant must (A) be designated by
the Committee or the Compensation Committee as a Participant eligible to receive
an Enhanced Benefit as indicated on records maintained in the permanent records
of the Sponsor’s Human Resources Division and (B) attain his or her Enhanced
Vesting Age with at least 10 Years of Service while actively employed by the
Sponsor or an Electing Employer.


For participants designated as eligible to receive an Enhanced Benefit however,
 
 
•
 
in the event of the Participant’s death while actively employed, the
Participant’s surviving Spouse will be eligible to receive an Enhanced Benefit
based on service through the Participant’s date of death regardless of age or
Years of Service.

 
 
•
 
in the event of a Change in Control resulting in the Participant’s termination
of employment without Cause or for Good Reason within 2 years following the
Change in Control, the Participant will be eligible to receive an Enhanced
Benefit based on service through his or her date of termination regardless of
age or Years of Service.



Otherwise, if a Participant terminates employment or ceases participation in
this Plan prior to his or her Enhanced Vesting Age and completing 10 Years of
Service, the Participant will not be entitled to receive an Enhanced Benefit.
Notwithstanding the foregoing requirements of this paragraph, solely for
purposes of determining a Participant’s eligibility for an Enhanced Benefit, the
Committee has the discretion to count a Participant’s years of service with an
entity acquired by Sponsor or an affiliate thereof in determining whether a
Participant has completed 10 Years of Service to be eligible to receive an
Enhanced Benefit.


(b)     Calculation of Enhanced Benefits in the Event of Retirement


1. In the event a Participant terminates employment after attaining his or her
Enhanced Vesting Age and completing 10 Years of Service, the Participant shall
receive the greater of (i) his or her Supplemental Benefit (if eligible)
actuarially reduced for benefit

Exhibit 10.49 - Page 10

--------------------------------------------------------------------------------



commencement prior to age 65 by the Supplemental Early Retirement Factor and
(ii) his or her Enhanced Benefit actuarially reduced for benefit commencement
prior to the participant’s Enhanced Unreduced Retirement Age by the applicable
Enhanced Early Retirement Factor.


(c)     Calculation of Enhanced Benefits in the Event of Change in Control for
Certain Participants


1.     In the event there is a Change in Control prior to the date a Participant
eligible to receive an Enhanced Benefit attains his or her Enhanced Vesting Age
and completes 10 Years of Service, the Participant shall receive the greater of
(i) his or her Supplemental Benefits (if eligible) actuarially reduced for
benefit commencement prior to age 65 by the Supplemental Early Retirement Factor
and (ii) an Enhanced Benefit calculated as the excess, if any, of (A) less (B),
where (A) is a targeted sum of 4.0% of Average Monthly Earnings times Credited
Service up to 10 years of Credited Service, plus 1.0% of Average Monthly
Earnings times each year of Credited Service over 10 up to a combined total of
35 Years of Credited Service; and (B) is the sum of the Participant’s
(1) estimated monthly Retirement Plan benefits payable as a life annuity at his
or her Enhanced Unreduced Retirement Age, regardless of the form of payment or
commencement date actually elected under the Retirement Plan and (2) estimated
Social Security monthly benefit amount payable at age 65 (calculated using
Social Security law in the Participant’s year of termination of employment and
assuming zero future pay to age 65). The Enhanced Benefit will be actuarially
reduced for benefit commencement prior to the Enhanced Unreduced Retirement Age
by the Enhanced Early Retirement Factor.


(d)     Calculation of Enhanced Benefits in the Event of Death


In the event a Participant who is eligible to receive an Enhanced Benefit dies
while actively employed by the Plan Sponsor or an Electing Employer prior to
attaining his or her Enhanced Vesting Age and completing 10 Years of Service,
the Participant’s surviving Spouse shall receive the greater of the survivor
portion of (i) his or her Supplemental Benefit (if eligible) converted from the
amount payable as a life only benefit at 65 to an immediate joint and 100%
survivor annuity, based on the actuarial factors in Appendix A and the
Supplemental Early Retirement Factor and (ii) an Enhanced Benefit calculated as
the excess, if any, of (A) less (B), where (A) is a targeted sum of 4.0% of
Average Monthly Earnings times Credited Service up to 10 years of Credited
Service, plus 1.0% of Average Monthly Earnings times each year of Credited
Service over 10 up to a combined total of 35 Years of Credited Service; and
(B) is the sum of the Participant’s estimated Social Security monthly benefit
amount payable at age 65 (calculated using Social Security law in the
Participant’s year of termination of employment and assuming zero future pay to
age 65). After calculating the Enhanced Benefit as provided in this paragraph
above, the Enhanced Benefit will be reduced as follows: (i) for designated
Participants who die before Enhanced Unreduced Retirement Age, to the age the
participant would have attained at his or her benefit commencement date based on
the Enhanced Early Retirement Factor, (ii) from the amount payable as a life
annuity to the amount payable as a joint and 100% survivor annuity, based on the
actuarial factors set out in Appendix A; and (iii) by the estimated survivor
benefit (calculated as a monthly benefit) payable under the

Exhibit 10.49 - Page 11

--------------------------------------------------------------------------------



Retirement Plan as of the Supplemental Plan commencement date regardless of the
form of payment or commencement date elected under the Retirement Plan.


(e) Participants Transferring to Morgan Keegan


Effective November 4, 2006, Participants who transferred employment to Morgan
Keegan on or before December 31, 2008 following the merger of AmSouth
Bancorporation into the Sponsor shall have their compensation and Average
Monthly Earnings as of the date of the transfer frozen for purposes of
calculating benefits under this Supplemental Plan.


(f)     Temporary Benefit Freeze


1.     Notwithstanding subsections (a) through (e), effective April 16, 2009,
through December 31, 2009 (the “Freeze Period”), no Participant shall accrue any
additional benefit under the Supplemental Plan. This benefit freeze shall be
implemented as follows. During the Freeze Period the Supplemental Benefit shall
be calculated by determining the benefit in clause (A) of the definition of
Supplemental Benefit as of April 15, 2009 (the “Freeze Date”) using the
Participant’s Credited Service, Average Monthly Earnings and Revised Covered
Compensation (along with any other terms and conditions, including, but not
limited to, terms and conditions required under Applicable Law, applicable to
such calculation) as of the Freeze Date. The remainder of the calculation of
such Supplemental Benefit shall be in accordance with the terms of this
Supplemental Plan without regard to this subsection (f). The Enhanced Benefit
shall be calculated by determining the benefit in clause (A) of the definition
of Enhanced Benefit as of the Freeze Date using the Participant’s Credited
Service and Average Monthly Earnings as of the Freeze Date. The estimated Social
Security benefit shall be determined using the law in effect on the Freeze Date
and all other factors determined as if the Participant had a termination of
employment on the Freeze Date. The remainder of the calculation of the Enhanced
Benefit shall be in accordance with the terms of this Supplemental Plan without
regard to this subsection (f). After the Freeze Period, effective January 1,
2010, the Supplemental Benefit and the Enhanced Benefit shall be calculated by
determining the benefits in clause (A) of the definitions of Supplemental
Benefit and Enhanced Benefit without regard to service and compensation earned
in 2009, and treating 2008 and 2010 as consecutive years.


2.     The calculation of the Supplemental Benefit and the Enhanced Benefit, in
each case, involves the calculation of the Participant’s benefit in the
Retirement Plan. The benefit in the Retirement Plan has also been frozen for the
period April 15, 2009, through December 31, 2009. However, the benefit
determined in this Supplemental Plan during and after the Freeze Period shall
take into account the actual benefit in the Retirement Plan as of the date of
determination, and not the Freeze Date, as a variety of factors could cause the
benefit in the Retirement Plan to increase or decrease notwithstanding the
freeze (including, without limitation, changes in the required actuarial
assumptions, indexing of the limits under Section 415, and the possibility of an
amendment unfreezing the Retirement Plan as of a different date or manner than
the Supplemental Plan).



Exhibit 10.49 - Page 12

--------------------------------------------------------------------------------



(g)2014 Freeze/Conversion


The Compensation Committee and the Committee may “freeze” certain Participants’
(each a “Frozen Participant”) Supplemental Benefits and provide each such
Participant with the opportunity to irrevocably elect to have his or her
“frozen” Supplemental Benefit be “converted” as described below.


1.    Frozen Participants. A Frozen Participant shall have his or her “frozen”
Supplemental Benefit computed based on Credited Service, Average Monthly
Earnings, and other applicable factors as of the date on which the Supplemental
Benefit is frozen (the “Frozen Benefit”). The Frozen Benefit shall be computed
based on a payment date commencing at age 65 or January 1, 2014, if later, and
assuming payment in the form of a single life annuity regardless of the form of
payment or commencement date actually elected under this Supplemental Plan.


2.    Converted Participants. If a Frozen Participant so elects, his or her
Frozen Benefit shall be “converted” to a defined contribution form of benefit
(an account balance) equal to the actuarial present value of the Frozen Benefit
using the actuarial assumptions in effect for the Plan Year prior to the Plan
Year in which the Supplemental Benefit is frozen (i.e., the “applicable
mortality table” under Code Section 417(e)(3) in effect for the prior Plan Year
and the “applicable interest rate” on 30-year Treasury securities as specified
by the Commissioner determined as of the fourth calendar month preceding the
first day of the prior Plan Year) (the “Converted Benefit”). The actuarial
present value of the Converted Benefit shall be computed based on a payment date
commencing at age 65 (or if the Participant is eligible for Early Retirement, a
payment date commencing on January 1, 2014), and assuming payment in the form of
a single life annuity. As soon as administratively feasible thereafter, the
Converted Benefit shall be transferred to and administered in accordance with
the terms of the Regions Financial Corporation Supplemental 401(k) Plan.


Section 3.02. Time and Form of Supplemental Benefit and Enhanced Benefit.


(a)     Timing of Payment Commencement of Supplemental Benefit or Enhanced
Benefit Payable other than as a Lump Sum


To the extent a Participant is eligible to receive a Supplemental Benefit or an
Enhanced Benefit and the Participant elected to receive his or her benefit in a
form other than a lump sum payment, the Participant’s Supplemental Benefit or
Enhanced Benefit shall commence to be distributed, to or with respect to the
Participant no later than 90 days (with the actual payment commencement date to
be determined by the Sponsor in its discretion) following the first to occur of:
(i) the date of the Participant’s termination of employment, if such termination
of employment occurs on or after Early Retirement eligibility, (ii) the date the
Participant attains age 65, if the Participant’s termination of employment
occurs prior to Early Retirement eligibility, (iii) the date of the
Participant’s termination of employment without Cause or for Good Reason, if
such termination occurs within 2 years following a Change in Control, (iv) the
date of the Participant’s death, in the event the Participant dies while still
employed by the Sponsor or an Electing Employer,

Exhibit 10.49 - Page 13

--------------------------------------------------------------------------------



or (v) the later of the date of the Participant’s death and Early Retirement
eligibility, in the event the Participant dies when no longer employed by the
Sponsor or an Electing Employer. Notwithstanding the above, in the event that
the 90 day period in the preceding sentence spans two different tax years of the
Participant, the payment shall be made in the second such tax year.


(b)     Timing of Lump Sum Payment of Supplemental Benefit or Enhanced Benefit


Subject to the provisions of Sections 7.08 and 7.09, to the extent a Participant
is eligible to receive a Supplemental Benefit or an Enhanced Benefit and the
Participant elected to receive his or her benefit in the form of a lump sum
payment, the Participant’s Supplemental Benefit or Enhanced Benefit shall be
paid, to or with respect to the Participant no later than 90 days (with the
actual payment date to be determined by the Sponsor in its discretion) following
the Participant’s termination of employment. Notwithstanding the above, in the
event that the 90 day period in the preceding sentence spans two different tax
years of the Participant, the payment shall be made in the second such tax year.


(c)     Timing of Payment Commencement of Supplemental Benefit or Enhanced
Benefit for Pre-December 1, 2008 Terminated Participants


To the extent a Pre-December 1, 2008 Terminated Participant (or the spouse of a
deceased Pre-December 1, 2008 Terminated Participant, as the case may be) had
not been paid or commenced receiving payment of a benefit under the Supplemental
Plan on or before December 31, 2008, such Pre-December 1, 2008 Terminated
Participant (or spouse) could elect, no later than December 31, 2008, to
commence receiving such benefit in the future as of the date the Pre-December 1,
2008 Terminated Participant attains (or would have attained) age 55, 60, 62 or
65. Such participant will elect one of the forms of payment (other than a lump
sum) as set forth in Section 3.02(d) below once they reach their elected
commencement date.


For the avoidance of doubt, if a Pre-December 1, 2008 Terminated Participant (or
spouse) did not make the election described above by December 31, 2008, the
benefit commencement date shall be the earliest date a Participant could elect
to receive an unreduced Early Retirement benefit under the Supplemental Plan.


(d)     Form of Supplemental Benefit and Enhanced Benefit Payment


1.     Optional Forms of Payment. A Participant’s Supplemental Benefit or
Enhanced Benefit, as applicable, shall be payable monthly in the form of a
single life annuity, unless the Participant elects, and is eligible to elect,
one of the optional forms of benefit set forth below. Optional forms of payment
will be calculated using the Actuarial Equivalent definition set forth in
Appendix A.


Option 1:
A joint and survivor annuity payable during the Participant’s life, and after
his or her death payable to his or her spouse at 50%, 75% or 100% of the annuity
paid during the life of, and to, the Participant;




Exhibit 10.49 - Page 14

--------------------------------------------------------------------------------



Option 2:
A single life annuity payable during the Participant’s life;

    
Option 3:
Lump Sum; or

    
Option 4:
A single life annuity with guaranteed monthly payments for 5, 10, 15 or 20
years. If a Participant dies before receiving all the guaranteed monthly
payments, the remaining payments will be paid to the Participant’s beneficiary.



2.     Different Forms of Payment for Different Payment Events. A Participant
may elect a different form of payment for each of the following payment events:
(i) termination of employment with the Sponsor or an Electing Employer (other
than due to death) prior to Early Retirement, (ii) termination of employment
with the Sponsor or an Electing Employer (other than due to death) at or after
Early Retirement, (iii) termination of employment within 2 years following a
Change in Control without Cause or with Good Reason, and (iv) termination due to
death.


3.     Default for Participants. For the avoidance of doubt, if a Participant
either does not make the election described above by December 31, 2008, or
becomes a Participant at any time after December 31, 2008, and does not make an
election upon beginning participation in the Supplemental Plan (as described in
Section 3.02(e)), the Participant’s vested Supplemental or vested Enhanced
Benefit shall be payable as follows: (i) upon termination of employment at any
time, payment of the Participant’s Supplemental Benefit or Enhanced Benefit, as
applicable, shall be in the form of a single life annuity for single
Participants and a 50% joint and survivor benefit for married Participants or
(ii) in the event the Participant dies while still employed by the Sponsor or an
Electing Employer, payment of the Participant’s Supplemental Benefit or Enhanced
Benefit, as applicable, shall be in the form of a 100% joint and survivor
benefit for married Participants. No survivor benefit shall be payable for
unmarried participants. (iii) In the event a Participant dies while no longer
employed by the Sponsor or an Electing Employer and has not commenced his or her
Supplemental Plan benefit (or elected a form of payment), the Supplemental or
Enhanced Benefit shall be payable in the form of 50% joint and survivor benefit
to his or her surviving Spouse at the later of date of death or the earliest
retirement age provided under the Retirement Plan. No survivor benefit shall be
payable for unmarried participants.


4.     Default for Pre-December 1, 2008 Terminated Participants. In the event a
Pre-December 1, 2008 Terminated Participant dies while no longer employed by the
Sponsor or an Electing Employer and has not commenced his Supplemental Plan
benefit, the Supplemental or Enhanced Benefit shall be payable in the form of
50% joint and survivor benefit for married participants at the later of date of
death or the earliest retirement age provided under the Retirement Plan. No
survivor benefit shall be payable for unmarried participants or former
participants of the FAC Program who terminated employment prior to 2001.



Exhibit 10.49 - Page 15

--------------------------------------------------------------------------------



5.     Calculating Optional Forms of Payment. Notwithstanding the foregoing or
anything to the contrary herein, the determination of benefits under this
Supplemental Plan under the optional forms of payment shall be based on the
actuarial factors and other terms and conditions set forth in Appendix A hereto,
as amended from time to time.


The lump sum payment of a Participant’s benefit shall equal the present value of
his or her Supplemental Benefit or Enhanced Benefit assuming the participant
elected to receive his or her benefit in the form of a single life annuity
payable as of the payment commencement date provided in Section 3.02(a).
However, if a Participant is eligible to receive a lump sum payment of his or
her Enhanced Benefit prior to his or her Enhanced Unreduced Retirement Age, the
lump sum shall equal the Actuarial Equivalent of his or her Enhanced Benefit
determined based on an assumed commencement date of his or her Enhanced
Unreduced Retirement Age. For select Participants (as indicated in the permanent
records of the Sponsor’s Human Resources Division), in no event will the lump
sum be less than the Minimum Lump Sum. The lump sum payment of a survivor
benefit shall equal the present value of the annuity benefit otherwise payable
to the survivor.


An active Participant who terminates employment after his or her Normal
Retirement Date shall receive the greater of his or her continued accrued
benefit and the actuarial equivalent of his or her normal retirement benefit.


6.     Notwithstanding anything herein the contrary, for specified Participants
as may be selected by the Committee, the Enhanced Benefit will be calculated in
accordance with the terms of the Supplemental Plan.


(e)     Initial Deferral Election. A Participant who first commences
participation in the Supplemental Plan on or after January 1, 2009, may elect
the form of benefit of his or her Supplemental Benefit or Enhanced Benefit, as
applicable, as described above in Section 3.02(d) within thirty (30) days after
the first day such Participant commences participation in the Supplemental Plan,
provided, however, that, in addition to the age and service requirements defined
in Section 3.01, the Participant shall be required to continue to provide
services for the Sponsor or an Electing Employer for a period of 13 months after
the date the Participant commenced participation in the Supplemental Plan in
order to be eligible to receive such Supplemental Benefit or Enhanced Benefit,
as applicable.


Notwithstanding the foregoing, an individual may be required to elect the form
of benefit of his or her Supplemental Benefit as described above in Section
3.02(d) prior to the first day such individual commences participation in this
Supplemental Plan.


(f)     Subsequent Change to Form of Payment. A Participant may change the form
of payment of his or her Supplemental Benefit or Enhanced Benefit, as
applicable, provided such subsequent election satisfies the requirements of
Treasury Regulation Section 1.409A-2(b) as it may be amended from time to time.


(g)     Acceleration to Pay Employment Taxes. Notwithstanding anything herein to
the contrary, a portion of each Participant’s Supplemental Benefit or Enhanced
Benefit, as applicable,

Exhibit 10.49 - Page 16

--------------------------------------------------------------------------------



will be accelerated to pay any employment taxes (including, but not limited to,
income and FICA taxes) and the associated withholding on accelerated benefits
when due.


Section 3.03. FAC Program. Notwithstanding anything to the contrary herein, all
benefits accrued to Participants in the FAC Program through December 31, 2000,
shall be calculated using the FAC Program terms and conditions as in effect on
December 31, 2000, and such benefits shall be subject to the terms and
conditions of the FAC Program, including but not limited to the terms and
conditions governing the distribution of such benefits. Effective December 31,
2000, benefit accruals under the terms of the FAC Program ceased. The FAC
Program benefits shall not be less than the accrued benefits under the terms of
the FAC Program immediately preceding the merger of the FAC Program into this
Supplemental Plan. A copy of the FAC Program as of December 31, 2000, is
attached hereto as Exhibit A. Effective January 1, 2001, all benefits will be
calculated under the terms and conditions of this Supplemental Plan.
Notwithstanding the foregoing or anything to the contrary herein, effective
January 1, 2004, any Participant who has an accrued benefit under the FAC
Program and who terminates employment on or after January 1, 2001 shall be
entitled to receive pre-retirement survivor benefits with regard to the accrued
benefit under the FAC Program under the terms provided in this Supplemental
Plan.


Section 3.04. Change in Control.


For purposes of this Plan, a “Change in Control” shall mean:


(a)    The acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Sponsor
entitled to vote in the election of directors (the “Voting Securities”); or
 
(b)    Individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Sponsor (the “Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in which the individual was named as nominee) shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the Sponsor as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or
 
(c)    Consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Sponsor or
involving the issuance of shares by the Sponsor, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all

Exhibit 10.49 - Page 17

--------------------------------------------------------------------------------



or substantially all of the Sponsor’s assets or deposits, or the acquisition of
assets or stock of another entity by the Sponsor (each a “Business
Combination”), unless such Business Combination is a “Non-Control Transaction.”
A “Non-Control Transaction” is a Business Combination immediately following
which the following conditions are met:


(A)    the stockholders of the Sponsor immediately before such Business
Combination own, directly or indirectly, more than 55% of the combined voting
power of the then-outstanding voting securities entitled to vote in the election
of directors (or similar officials in the case of a non-corporation) of the
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such Business Combination owns the Sponsor or all
or substantially all of the Sponsor’s assets, stock or ownership units either
directly or through one or more subsidiaries) (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Sponsor Voting
Securities immediately before such Business Combination;
 
(B)    at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and
 
(C)    no person other than (i) the Sponsor or any of its subsidiaries, (ii) the
Surviving Corporation or its ultimate parent corporation, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Sponsor
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or
 
(d)    Approval by the stockholders of the Sponsor of a complete liquidation or
dissolution of the Sponsor.


Notwithstanding the foregoing and anything in the Supplemental Plan to the
contrary, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject Person”) acquired Beneficial Ownership of more than the
permitted amount of the outstanding Voting Securities as a result of the
acquisition of Voting Securities by the Sponsor which, by reducing the number of
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) and after such acquisition
of Voting Securities by the Sponsor, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities, then a Change in Control shall occur.


Section 3.05. Rabbi Trust. The Sponsor may establish a rabbi trust (“Trust”)
which may be used to pay benefits arising under the Supplemental Plan and all
costs, charges and expenses relating thereto; except that, to the extent that
the funds held in the Trust are insufficient to pay such benefits, costs,
charges and expenses, the Sponsor shall pay such benefits, costs, charges and
expenses.







Exhibit 10.49 - Page 18

--------------------------------------------------------------------------------







ARTICLE IV
PLAN ADMINISTRATOR


Section 4.01. The plan administrator (“Plan Administrator”) for the Retirement
Plan shall also administer the Supplemental Plan. In doing so, the Plan
Administrator shall apply to the Participants’ claims for Supplemental Benefits
and Enhanced Benefits hereunder the procedures as are set forth in Section 7.06
below.


ARTICLE V
NATURE OF EMPLOYER OBLIGATION AND PARTICIPANT INTEREST


Section 5.01. The interest of the Participant and/or any person claiming by or
through him or her under the Supplemental Plan shall be solely that of an
unsecured general creditor of the Sponsor and the Electing Employers. The
Supplemental and Enhanced Benefits payable under the Supplemental Plan shall be
payable from the general assets of the Sponsor and the Electing Employers
(including assets held in the Trust), and neither the Participant nor any person
claiming by or through him or her shall have any right to look to any specific
property separate from such general assets in satisfaction of any claim for
payment of Supplemental or Enhanced Benefits.


Section 5.02. In all respects any Supplemental or Enhanced Benefits shall be
independent of, and in addition to, any other benefits or compensation of any
sort, payable to or on behalf of the Participant under any other arrangement
sponsored by the Sponsor or Electing Employers or any other arrangement between
the Sponsor or Electing Employer and the Participant in any capacity.


ARTICLE VI
ADDITION OR WITHDRAWAL OF ELECTING EMPLOYERS


Section 6.01. A subsidiary or affiliate of the Sponsor shall become an Electing
Employer hereunder only upon approval by the Committee.


Section 6.02. An Electing Employer who wishes to withdraw from the Supplemental
Plan shall deliver to the Sponsor a resolution from its Board of Directors which
authorizes its withdrawal as an Electing Employer and which indicates the reason
or reasons for such withdrawal. Withdrawal may only take place upon the approval
of the Committee and with such amendments to the Supplemental Plan as the
Committee shall deem necessary or desirable. Withdrawal shall be subject to the
provisions of Section 7.01 below.


ARTICLE VII
MISCELLANEOUS


Section 7.01. Amendment and Termination.



Exhibit 10.49 - Page 19

--------------------------------------------------------------------------------



(a)     The Supplemental Plan may be amended or terminated by the Sponsor, and
may be amended by the Committee at any time except as provided in paragraphs
(b) and (c) below. The Sponsor may designate additional Participants under the
Supplemental Plan or remove persons as Participants under the Supplemental Plan
at any time except as provided in paragraphs (b) and (c) below.


(b)     Notwithstanding anything herein to the contrary, Supplemental Benefits
and Enhanced Benefits which are in pay status shall not be discontinued under
any circumstances prior to their natural termination pursuant to the terms of
the Supplemental Plan at the time of the relevant amendment or termination of
the Supplemental Plan, the removal of Participants or the withdrawal by an
Electing Employer.


(c)     Notwithstanding anything herein to the contrary, Supplemental Benefits
and Enhanced Benefits hereunder which have been accrued prior to the date of any
amendment or termination of the Supplemental Plan, the removal of a Participant,
or the withdrawal of an Electing Employer shall remain a binding obligation of
the Sponsor and Electing Employer or any successor in interest to either of
them, and no amendment or discontinuation of the Supplemental Plan, removal of a
Participant or withdrawal by an Electing Employer shall deprive a Participant of
said accrued Supplemental Benefit or Enhanced Benefit.


Section 7.02. No Right to Employment. The Supplemental Plan shall not be deemed
to constitute a contract between the Sponsor or the Electing Employer and any
Participant or employee, or to be a consideration or an inducement for the
employment of any Participant or employee. Nothing contained in the Supplemental
Plan shall be deemed to give any Participant or employee the right to be
retained in the service of the Sponsor or Electing Employer or to interfere with
the right of the Sponsor or Electing Employer to discharge any Participant or
employee at any time regardless of the effect which such discharge shall or may
have upon him or her under the Supplemental Plan.


Section 7.03. Rights of General Creditor. None of the Participant’s rights to
Supplemental or Enhanced Benefits under the Supplemental Plan are subject to the
claims of creditors of a Participant or any person claiming by or through him or
her and will not be subject to attachment, garnishment or any other legal
process, including but not limited to qualified domestic relations orders.
Neither a Participant nor any person claiming by or through him or her may
assign, sell, borrow on or otherwise encumber any of his or her beneficial
interest under the Supplemental Plan nor shall any such interest be in any
manner liable for or subject to the deeds, contracts, liabilities, engagements
or torts of a Participant or any person claiming by or through him or her.


Section 7.04. Governing Law. The Supplemental Plan shall be construed and
interpreted in accordance with the laws of the State of Alabama (without respect
to conflict of laws), except where such laws are superseded by ERISA, in which
case ERISA shall control.


Section 7.05. Payment to Minor or Incompetent. In making any distribution to or
for the benefit of any minor or incompetent person, the Plan Administrator, in
its sole, absolute and uncontrolled discretion, may, but need not, direct such
distribution to a legal or natural guardian or

Exhibit 10.49 - Page 20

--------------------------------------------------------------------------------



other relative of such minor or court appointed committee of such incompetent,
or to any adult with whom such minor or incompetent temporarily or permanently
resides, and any such guardian, committee, relative or other person shall have
full authority and discretion to expend such distribution for the use and
benefit of such minor or incompetent. The receipt of such guardian, committee,
relative or other person shall be a complete discharge to the Sponsor and
Electing Employer without any responsibility on its part or on the part of the
Plan Administrator to see to the application thereof.


Section 7.06. Claims for Benefits.


(a)     Any participant may file a claim for benefits. If the claim is denied,
the claimant shall be provided written notice within 90 days with:


(i) Specific reasons for the denial;


(ii)     Specific references to the Supplemental Plan provisions on which the
denial is based;


(iii)     A description of any additional information needed and why it is
needed; and


(iv)     An explanation of (1) the procedures and time limits for an appeal,
(2) the right to obtain information about the procedures, and (3) the right to
sue in federal court.


(b)     If there are special circumstances delaying the determination of the
claim, the claimant may be notified within the 90-day period explaining the
special circumstances and stating that an answer will be provided within 90 more
days. If an answer is not received within the 90 days (or 180 days if an
extension notice has been provided), the claim shall be deemed denied.
 
(c)     Any claimant for a benefit (or, as applicable, his or her estate or
other representative or beneficiary) may, within sixty (60) days after receipt
of a letter of denial, appeal to the Benefits Administration Committee, by
writing to the Head of Human Resources of the Sponsor and may request a review
of the denial of the benefit, with opportunity to submit his or her position in
writing. Appeals not timely filed shall be barred. The claimant is entitled to:


(i)     receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to his or her
claim;


(ii)     submit written comments, documents, records and other information
relating to the claim, which will be considered without regard to whether such
information was submitted or considered in the initial determination.


(d)     The Benefits Administration Committee shall meet quarterly or such other
time as the Benefits Administration Committee shall determine, provided that a
claim is pending. If a claim is received by the Benefits Administration
Committee at least thirty (30) days before a quarterly meeting, such appeal will
be considered at that meeting; otherwise, such appeal will be considered

Exhibit 10.49 - Page 21

--------------------------------------------------------------------------------



at the first subsequent quarterly meeting. If there are special circumstances,
the decision may be delayed until the third meeting following receipt of the
request. If special circumstances require an extension, the claimant will be
notified.


(e)     The Benefits Administration Committee will render a written decision,
written in a manner calculated to be understood by the claimant, and mail the
written decision to the claimant at the claimant’s last address known to the
Sponsor, specifying by reference to the Supplemental Plan the reasons for denial
of such part or all of the claimed benefit as it denies upon review. Such letter
shall state that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records and other
information relevant to the claim; describe the Supplemental Plan’s voluntary
appeal procedures, if any; and notify the claimant of his or her right to bring
an action under Section 502(a) of ERISA.


Section 7.07. Modification. If any provision of the Supplemental Plan shall be
held illegal or invalid for any reason or in any particular circumstance or
instance, such illegality or invalidity shall not affect its remaining parts in
such circumstance or instance nor the enforceability of such provision in any
other circumstance or instance, and the Supplemental Plan shall be construed and
enforced as if such illegal and invalid provision had never been inserted herein
for application to the particular circumstance or instance.


Section 7.08. Section 409A of the Code. Notwithstanding any other provisions of
the Supplemental Plan to the contrary and to the extent applicable, it is
intended that the Supplemental Plan comply with the requirements of
Section 409A, and the Supplemental Plan shall be interpreted, construed and
administered in accordance with this intent. The Sponsor and the Electing
Employers shall have no liability to any Participant, beneficiary or otherwise
if the Supplemental Plan or any amounts paid or payable hereunder are subject to
the additional tax and penalties under Section 409A of the Code.


If and to the extent that any amount payable to the Participant pursuant to the
Supplemental Plan is determined by the Sponsor to constitute “non-qualified
deferred compensation” subject to Section 409A of the Code and is payable to the
Participant by reason of the Participant’s termination of employment, then
(a) such payment shall be made to the Participant only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if the Participant is a “specified employee” (within the meaning of
Section 409A as determined by the Sponsor), such payment shall not be made
before the date that is six months after the date of the Participant’s
separation from service (or, if earlier than the expiration of such six month
period, the date of death); provided, however, that any benefit that otherwise
would have been payable to the Participant during such six-month period shall be
paid to the Participant in a lump sum on the first payroll of the seventh month
following separation from service.


Section 7.09. TARP Requirements and Applicable Law. The provisions of this
Supplemental Plan are subject to and shall be interpreted to be consistent with
the TARP Requirements, which terms control over the terms of this Supplemental
Plan in the event of any conflict between the TARP Requirements and this
Supplemental Plan. Notwithstanding anything in this Supplemental Plan to the
contrary, in no event shall any benefits or payments under this Supplemental
Plan be

Exhibit 10.49 - Page 22

--------------------------------------------------------------------------------



settled, paid or accrued, if any such settlement, payment or accrual would be in
violation of the TARP Requirements or any other Applicable Law.



Exhibit 10.49 - Page 23

--------------------------------------------------------------------------------









APPENDIX A
ACTUARIAL EQUIVALENT


In accordance with IRS Code Section 417(e), for forms of payment other than a
lump sum, the Actuarial Equivalent is calculated using the “applicable mortality
table” and the “applicable interest rate.” The “applicable mortality table” is
the 1994 Group Annuity Mortality Table, unloaded, projected to 2002 and blended
50/50 for males and females. The “applicable interest rate” is the rate of
interest on 30-year Treasury securities as specified by the Commissioner
determined as of the fourth calendar month preceding the first day of the Plan
Year during which the annuity starting date for distribution occurs.
For lump sum payments, the Actuarial Equivalent is calculated using the
mortality table mandated by the Pension Protection Act of 2006 (PPA) for lump
sums in qualified retirement plans and the “applicable interest rate” above.





Exhibit 10.49 - Page 24

--------------------------------------------------------------------------------





APPENDIX B
ENHANCED EARLY RETIREMENT FACTORS


For applicable ages between the ages shown on the table below, interpolate
between the factors for the nearest whole month.
 
 
 
 
 
 
 
 
 
 
 
Table 1
 
 
Table 2
65
  
1.0000
  
  
 
1.0000
  
64
  
1.0000
  
  
 
1.0000
  
63
  
1.0000
  
  
 
1.0000
  
62
  
1.0000
  
  
 
1.0000
  
61
  
1.0000
  
  
 
0.9425
  
60
  
1.0000
  
  
 
0.885
  
59
  
0.9435
  
  
 
0.835
  
58
  
0.8870
  
  
 
0.785
  
57
  
0.8305
  
  
 
0.735
  
56
  
0.7740
  
  
 
0.685
  
55 and 6 months
  
0.7458
  
  
 
0.66
  
55 and 5 months
  
0.7401
  
  
 
0.655
  
55 and 4 months
  
0.7345
  
  
 
0.65
  
55 and 3 months
  
0.7299
  
  
 
0.646
  
55 and 2 months
  
0.7243
  
  
 
0.641
  
55 and 1 month  
  
0.7186
  
  
 
0.636
  
55
  
0.7141
  
  
 
0.632
  
54
  
0.6519
  
  
 
0.5769
  
53
  
0.5956
  
  
 
0.5271
  
52
  
0.5447
  
  
 
0.4821
  


Exhibit 10.49 - Page 25

--------------------------------------------------------------------------------



51
  
0.4986
  
  
 
0.4413
  
50
  
0.4567
  
  
 
0.4042
  
49
  
0.4188
  
  
 
0.3706
  
48
  
0.3842
  
  
 
0.34
  
47
  
0.3527
  
  
 
0.3121
  
46
  
0.3240
  
  
 
0.2867
  
45
  
0.2977
  
  
 
0.2635
  
44
  
0.2738
  
  
 
0.2423
  
43
  
0.2519
  
  
 
0.2229
  
42
  
0.2318
  
  
 
0.2051
  
41
  
0.2133
  
  
 
0.1888
  
40
  
0.1965
  
  
 
0.1739
  
39
  
0.1811
  
  
 
0.1603
  
38
  
0.1669
  
  
 
0.1477
  
37
  
0.1539
  
  
 
0.1362
  
36
  
0.1419
  
  
 
0.1256
  
35
  
0.1308
  
  
 
0.1158
  
34
  
0.1208
  
  
 
0.1069
  
33
  
0.1114
  
  
 
0.0986
  
32
  
0.1029
  
  
 
0.0911
  
31
  
0.0950
  
  
 
0.0841
  
30
  
0.0877
  
  
 
0.0776
  
29
  
0.0810
  
  
 
0.0717
  


Exhibit 10.49 - Page 26

--------------------------------------------------------------------------------



28
  
0.0748
  
  
 
0.0662
27
  
0.0692
  
  
 
0.0612
26
  
0.0638
  
  
 
0.0565
25
  
0.0590
  
  
 
0.0522
24
  
0.0546
  
  
 
0.0483
23
  
0.0504
  
  
 
0.0446
22
  
0.0466
  
  
 
0.0412
21
  
0.0431
  
  
 
0.0381





 



Exhibit 10.49 - Page 27